Citation Nr: 1435157	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  10-28 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include
posttraumatic stress disorder (PTSD), anxiety disorder, depression and mood
disorder to include as secondary to the service-connected spine disability and
associated residuals.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976 and from
September 1976 to September 1992.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from
an April 2009 rating decision issued by the Department of Veterans Affairs (VA)
Regional Office (RO) in Nashville Tennessee.

In December 2012 and August 2013, the Board remanded the appeal for additional development of the record and other action by the Agency of Original Jurisdiction (AOJ). 

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder.  Specifically, he has asserted that he has depression secondary to pain from his service-connected spine disability.  The Veteran has service connection and a 40
percent rating in effect for degenerative disc disease of the lumbar spine.  He also
has service connection and 10 percent ratings in effect for radiculopathy of each
lower extremity.  Multiple VA outpatient records reveal complaints of back pain.
VA treatment records dated in July 2006 note that the Veteran had been recently
examined by a private psychiatrist.  

In the August 2013 remand, the Board noted that records from the Veteran's private family physician showed complaints of depression since April 2008 and treatment of his symptoms with medication since June 2008.  

The appeal was remanded for a VA examination that accounted for the private records, as the Board noted that a January 2013 examiner had specified that he had not reviewed the private treatment records.  

On VA examination in January 2014, the examiner provided a comprehensive review of the Veteran's history.  She opined that the condition claimed was less likely than not proximately due to or the result of the Veteran's service-connected condition.  In the lengthy discussion of her rationale, she indicated that in July 2006, a VA intake examiner noted that the Veteran was experiencing anxiety and sleep disturbance in reaction to occupational stress and difficulty managing his chronic back pain.  She went on to state that the service-connected lumbar spine
condition was probably one of several factors contributing to the Veteran's depression, but it was not the primary reason why he was depressed.  These statements suggest a relationship between the Veteran's claimed psychiatric disorder and the service-connected low back disability, and are in conflict with the examiner's conclusion that the psychiatric disorder is less likely than not proximately due to or the result of the service-connected condition.  Thus, the Board concludes that clarification from the VA examiner must be sought.  

The Board additionally notes that, with respect to the question of aggravation, the examiner provided a conclusory statement that there was no evidence that the Veteran's depressive condition had been permanently aggravated by any of his
service-connected conditions.  The only reasoning she provided was that the Veteran was very high functioning in spite of his depression.  This does not adequately explain the underlying basis for this conclusion.  On remand, the examiner should be asked to discuss the reasoning for her opinion regarding aggravation.  

In light of the above discussion, the Board has determined that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the to the VA psychologist who examined the Veteran in January 2014 for clarification of her opinion.  The psychologist should be asked to review her report.  Specifically, she should be requested to review her notation that in July 2006 the Veteran was noted to experience anxiety and sleep disturbance in reaction to occupational stress and difficulty managing his chronic back pain, and her statement that the service-connected lumbar spine
condition was probably one of several factors contributing to the Veteran's depression.  She should be asked to reconcile these statements, which suggest a relationship between an acquired psychiatric disorder and the service-connected low back disability, with her conclusion that it was less likely than not that the claimed condition is related to the service-connected disability.  

The examiner should also be asked to provide a discussion of the rationale underlying her conclusion that the diagnosed acquired psychiatric disorder was not aggravated by a service-connected disability.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

2.  Review the examiner's response for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.

3.  Then, readjudicate the Veteran's claim, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

